DETAILED ACTION
The following Office action concerns Patent Application Number 16/768,749.  Claims 1, 3, 4, 6-11 are pending in the application.
The applicant’s amendment filed December 14, 2021 has been entered.
The previous grounds of rejection under 35 USC 102/103 over Higano et al are withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Claim 9 is allowable over the closest prior art of Higano et al in view Sato et al.  The references do not teach or suggest that the conductive paste contains bisphenol F epoxy and bisphenol A epoxy and biphenyl epoxy.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 11 is rejected under 35 U.S.C. § 112(b) because the term “the coupling agent” lacks antecedent basis.  MPEP § 2173.05(e).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Higano et al (US 2017/0103824) in view of Sato et al (US 2002/0096663).
Higano et al teaches a conductive paste comprising conductive particles, epoxy resin, solvent and curing agent (par. 13-14).  The epoxy includes biphenyl epoxy resin (par. 15).  The curing agent includes 2-phenyl-4,5-dihydroxymethyl imidazole, which satisfies claimed formula (2) (par. 51).  The solvent includes butyl carbitol (diethylene glycol monobutyl ether) and butyl carbitol acetate (diethylene glycol monobutyl ether acetate) (par. 52).
The amount of curing agent is 0.25-15 parts per 100 parts solvent (par. 53).  The amount of epoxy resin is 5-50 parts per 100 parts solvent (par. 53).  The amount of conductive particles is 70-90 % by weight of the entire paste (par. 53).  Assuming 75 
Higano et al does not teach that the curing agent includes phenol resin.
However, Sato et al teaches a conductive paste comprising epoxy resin and phenol resin as a hardening agent (a curing agent) for the epoxy (par. 31).  The resins provide excellent adhesiveness (par. 30).  A person of ordinary skill in the art would have been motivated to combine the phenol resin of Sato et al with the conductive paste of Higano et al in order to include a hardening agent for an epoxy which provides excellent adhesiveness.
Regarding claim 11, the claimed amount of phenol resin is obvious over Higano in view of Sato.  The optimum amount of phenolic curing agent would have been determined by routine experimentation, since the amount of curing agent was known to be a result-effective variable for curing an epoxy resin (Higano, par. 53).  Furthermore, Higano et al teaches that the amount of curing agent is 0.06 % to 3.2 % by weight excluding . 
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Higano et al in view of Sato et al and Tamura (US 4,587,038). 
Higano et al in view of Sato et al teaches a conductive paste as described above.  Higano et al in view of Sato et al does not teach that the paste includes a coupling agent.
However, Tamura teaches a conductive paste containing a silane coupling agent (abstract).  The coupling agent provides improved adhesion and reduced peeling of a conductive film formed from the paste (col. 1, lines 45-65).  A person of ordinary skill in the art would have been motivated to combine the coupling agent of Tamura with the conductive paste of Higano et al in order to obtain improved adhesion and reduced peeling.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Higano et al in view of Sato et al and Kajita et al (US 2018/0061520). 
Higano et al in view of Sato et al teaches a conductive paste as described above.  Higano et al in view of Sato et al does not teach that the conductive particles include copper.

Higano et al teaches a conductive paste comprising silver-coated resin particles (par. 10).  Silver-coated resin particles are used instead of silver to reduce cost (par. 10).  Kajita et al teaches copper particles which provide good conductivity comparable to silver (par. 5).  Furthermore, copper is known to be significantly less expensive than silver.  A person of ordinary skill in the art would have been motivated to combine the copper particles of Kajita et al with the conductive paste of Higano et al in view of Sato et al in order to provide good conductivity and reduced cost compared to silver.
Claims 1, 3, 4, 6-8, 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi (US 2012/0119153) in view of Higano et al (US 2017/0103824).
Choi teaches a conductive paste comprising conductive particles, epoxy, an imidazole curing agent, a modified phenolic resin curing agent, and solvent (par. 7, 19, 59).  The modified phenolic resin is a phenol resin as that term is described in the application.  The amount of curing agent is 0.1-5 parts per 100 parts of the paste (par. 59).  The amount of solvent is 1-10 parts per hundred parts paste (par. 54).  The equivalent amount of curing agent excluding the solvent is about 
The epoxy includes bisphenol F epoxy (par. 20).  The solvent includes butyl carbitol acetate (diethylene glycol monobutyl ether acetate) (par. 54).  The conductive particles include silver (par. 65).  The amount of conductive particles is 80-95 % by weight (par. 17).  The composition includes a coupling agent (par. 60).
Choi does not teach that the imidazole includes an imidazole of formula (1) or formula (2) as claimed.
However, Higano et al teaches a conductive paste comprising conductive particles, epoxy resin, solvent and an imidazole curing agent (par. 13-14, 50-51).  The imidazole curing agent includes 2-phenyl-4,5-dihydroxymethyl imidazole, which satisfies claimed formula (2) (par. 51).  The solvent includes butyl carbitol (diethylene glycol monobutyl ether) (par. 52).
Choi and Higano et al are both directed to a conductive paste for forming an electrode.  Choi teaches that the curing agent includes imidazole curing agents (par. 59).  Higano et al teaches specific imidazole curing agents (par. 50-51).  It would have been obvious to a person of ordinary skill in the art to combine the imidazole curing agent of Higano et al with the conductive paste of Choi in order to include an effective curing agent.

However, Choi teaches that the solvent includes carbitol solvents (par. 54).  Higano et al teaches that the solvent includes butyl carbitol (diethylene glycol monobutyl ether) (par. 52).  It would have been obvious to a person of ordinary skill in the art to combine the butyl carbitol solvent of Higano et al with the conductive paste of Choi in order to include a carbitol solvent.
Response to Arguments
The previous grounds of rejection over Higano et al are withdrawn in light of the applicant’s amendment.  
The applicant argues that Higano et al teaches away from a phenol resin because Higano teaches epoxy.  However, Higano et al teaches curing agents for the epoxy.  Sato et al teaches that phenol is a curing agent for epoxy.  Furthermore, Higano et al does not teach or suggest that a phenol curing agent could not be used in the composition.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 7, 2022